DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, at line 6, recite “an condenser” but should instead read --a condenser--.
Claim 1, at line 8, recites “an subcooling” but should be amended to instead read --a subcooling--.
Claims 2-10 are objected to due to dependence from claim 1.
Claim 11, at line 6, recites “an condenser”. However, this limitation should be deleted as it appears to by an inadvertent recitation of the condenser which is already recited in line 3 of the claim.
Claims 12-16 are also rejected as they depend from claim 11.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 10,935,293. This is a statutory double patenting rejection.

Examiner Note
Claims 1-16 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including determining a pressure target, determining a pressure ration setpoint, and controlling a condenser fan in the manner as required by the claims. Specifically, the prior art teaches maintaining a cooling differential pressure value (for example see US 2010/0006264 at paragraph 23) as well as controlling a condenser fan speed based on a desired pressure ratio (for example see US 2018/0299157 at paragraphs 36 and 89), but there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the determinations and fan control in the manner as recited by the claims.
However, these claims cannot be considered to be "allowable” at this time due to the double patenting rejection set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome said rejection, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763